DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe et al. (US Patent 8,673,526) in view of Nakata et al. (US PGP 2019/0391504).
Sonobe teaches a photoreceptor comprising a substrate and an outermost layer containing a cured fil of a composition containing a compound having a chain polymerizable functional group and a charge transporting skeleton in the same molecule.  Sonobe teaches the following suitable polymerizable charge transporting compounds:

    PNG
    media_image1.png
    191
    216
    media_image1.png
    Greyscale
and

    PNG
    media_image2.png
    180
    224
    media_image2.png
    Greyscale
.
The above compounds read on Applicant’s formula (1)  in pending claim 1 and formula 4 of pending claim 3.  These compounds are selected as representative compounds that read on the Applicant’s formulae, however, Sonobe teaches other examples that meet the requirements set forth in pending claims 1 and 3 as well (See Columns 13-100 of Sonobe).  Sonobe further teaches a separate charge transporting layer from the outermost protective layer described above (Col. 8 ln. 65).  The charge transporting layer may also comprise a non-polymerizable charge transporting compound having formula (a-2; see Col. 129 ln. 35-63), which reads on the Applicant’s formula (8) recited in pending claim 5:

    PNG
    media_image3.png
    228
    365
    media_image3.png
    Greyscale
.

Nakata teaches a photoreceptor comprising a surface layer comprising a reactive hole transporting compound and a compound according to formula (2) below (see p. 3 [0036] and p. 4 [0056]):

    PNG
    media_image4.png
    146
    375
    media_image4.png
    Greyscale
.
In formula (2) R21 and R22 may be methyl groups ([0057] and [0060-61]).  Nakata further teaches that by utilizing the compound of formula (2) in the surface layer the denseness of a film comprising it may be improved thereby suppressing infiltration of moisture from the environment into the membrane ([0059]).  In addition, the compound of formula (2) is taught to have a low molecular weight and serves to supplement physical strength of the polymer thereby compensating for film strength and improving wear resistance ([0059]).  Nakata further teaches a ratio of a hole transporting compound to the compound of formula (2) of 50% by mass or more ([0063]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of effective filing date of the instant application to have utilized the compound of formula (2) of Nakata et al. in the surface layer of the photoreceptor of Sonobe et al. in order to improve the film strength and wear resistance of the photoreceptor.
s 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe et al. (US Patent 8,673,526) in view of JP 2000-206724.
Sonobe teaches a photoreceptor comprising a substrate and an outermost layer containing a cured fil of a composition containing a compound having a chain polymerizable functional group and a charge transporting skeleton in the same molecule.  Sonobe teaches the following suitable polymerizable charge transporting compounds:

    PNG
    media_image1.png
    191
    216
    media_image1.png
    Greyscale
and

    PNG
    media_image2.png
    180
    224
    media_image2.png
    Greyscale
.
The above compounds read on Applicant’s formula (1)  in pending claim 1 and formula 4 of pending claim 3.  These compounds are selected as representative compounds that read on the Applicant’s formulae, however, Sonobe teaches other examples that meet the requirements set forth in pending claims 1 and 3 as well (See Columns 13-100 of Sonobe).  Sonobe further teaches a separate charge transporting layer from the outermost protective layer described above (Col. 8 ln. 65).  The charge 

    PNG
    media_image3.png
    228
    365
    media_image3.png
    Greyscale
.
Additionally, the photoreceptor is taught to be used in an image forming apparatus and process cartridge according to the limitations of claims 7-8 (Col. 135 ln. 50-Col. 140 ln. 54).  Sonobe does not, however, teach that the surface layer comprise a copolymer of the reactive charge transport compound and a compound having a formula according to formula (3) of pending claim 1.
JP ‘724 teaches a photoreceptor comprising a photosensitive layer and a surface layer having excellent durability ([0011] and [0013]).   JP ‘724 teaches that the binder resin of the protective layer preferably includes a curable resin such as an acrylic resin in order to improve the abrasion resistance of the photoreceptor ([0032]).  In embodiments, JP ‘724 teaches the following curable resin used to obtain the improvements in abrasion resistance:

    PNG
    media_image5.png
    195
    681
    media_image5.png
    Greyscale
.
 in the surface layer of the photoreceptor of Sonobe et al. in order to improve the abrasion resistance of the photoreceptor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sonobe et al. (US Patent 8,673,526) in view of Nakata et al. (US PGP 2019/0391504) as applied to claims 1-3 and 5-8 above, and further in view of Kashimura et al. (US Patent 5,374,494).
The complete discussions of Sonobe and Nakata above are included herein.  Sonobe does not teach that the surface layer comprise a polyfunctional monomer according to either formula recited in pending claim 4.
Kashimura teaches a photoreceptor comprising a surface layer having high hardness, high resistance to abrasion and scratching and high durability (Abstract).  These properties are taught to be obtained by employing a monomer having one of the following formulae (1) or (2):

    PNG
    media_image6.png
    183
    274
    media_image6.png
    Greyscale
.

Therefore, it would have been obvious to any person of ordinary skill in the art at the time of effective filing date of the instant application to have utilized the compound of formula (2) of Nakata et al. in the surface layer of the photoreceptor of Sonobe et al. and to have further included one of the monomers taught by Kashimura et al. in the surface layer in order to improve the wear and abrasion resistance and durability of the photoreceptor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sonobe et al. (US Patent 8,673,526) in view of JP 2000-206724 as applied to claims 1-3 and 5-8 above, and further in view of Kashimura et al. (US Patent 5,374,494).
The complete discussions of Sonobe and Nakata above are included herein.  Sonobe does not teach that the surface layer comprise a polyfunctional monomer according to either formula recited in pending claim 4.


    PNG
    media_image6.png
    183
    274
    media_image6.png
    Greyscale
.

Therefore, it would have been obvious to any person of ordinary skill in the art at the time of effective filing date of the instant application to have utilized the compound of chemical formula (4) of JP ‘724 in the surface layer of the photoreceptor of Sonobe et al. and to have further included one of the monomers taught by Kashimura et al. in the surface layer in order to improve the wear and abrasion resistance and durability of the photoreceptor.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/13/2021